DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                      Response to Arguments
Applicant’s amendments of 6/8/2021 have been entered. The amendments have resolved the claim objections and 112(d) rejections presented in the Office Action dated 3/9/2021.

Applicant’s amendments have necessitated the new grounds of rejection presented below. Specifically the independent claim(s) in question are now rejected over Downton (US 20050109542 A1), in view of Roberson (US 20170328144 A1)—which is a result of the updated search and additional consideration necessitated by applicant’s amendment. An additional overlapping prior art rejection is presented for claim 4 over Downton 364 (US 20090169364 A1). The examiner respectfully notes that the claim amendment to claim 4 has removed the differentiating features which distinguished the claim from the previously cited Downton 364 reference. Consequently, the examiner is compelled to make the rejection presented below as a part of the examination process in view of dependent claim 8. 
	The examiner notes that the claims require a positional relationship between the payload housing (with a corresponding payload pocket or sensor package, in claims 4 and 1 respectively) and that is met by the combination of Downton, in view of Roberson. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by, additionally and/or alternatively, under 35 U.S.C. 103 as obvious over Downton 364 (US 20090169364 A1).

Regarding claim 4, Downton 364 teaches a power section for a bottom hole assembly for use in a wellbore, the power section comprising: 
a stator (Fig 2, 200), the stator including a housing (Fig 2, body 202) and a stator insert (Fig 2, 208), the stator insert positioned within the housing, the housing including an exterior surface, the exterior surface exposed to the wellbore (Fig 2, Para 0068 in the embodiment with the optional tube 210 absent, housing 202 would have an exterior surface exposed to the wellbore with insert 208 inside the housing 202);  
a payload housing, the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator, the payload housing extending radially outward beyond the greatest radius of the stator housing wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 2, Para 0068 housing 218/payload housing. Where payload housing, as defined, is situated on the exterior of housing 202 and coupled to stator within bore 206 via 202 and 208. As defined, payload housing beyond the greatest radius of the stator housing 202. See annotated Figure 2, below. Also as seen the payload housing as defined is at the same longitudinal position as the figure is a longitudinal cross sectional view) 
a payload pocket positioned at least partially within the payload housing (Para 0068, Fig 2, payload pocket pockets in payload housing 218, where transducer resides); and 
a rotor, the rotor rotatable eccentrically within the stator (Para 0003 “rotor turns eccentrically within the stator”).


    PNG
    media_image1.png
    643
    826
    media_image1.png
    Greyscale

Alternatively and/or additionally, even if under an alternative ‘non-literal’ interpretation of Downton 364 where Downton 364 is construed not to teach the payload housing extending radially outward beyond the greatest radius of the stator housing, Downton 364 does teach the required payload housing on an outer surface of the device with a means of accessing the housing from the exterior (Fig 2, Para 0068 payload housing 218 with access panel 224).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Downton 364’s invention by having the payload housing extending radially outward beyond the greatest radius of the stator housing because it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In attempting to implement the invention of Downton 364 one would need to place the payload housing in a particular location. This location may extend beyond the radius of the stator housing, may be flush with the stator housing, or may be recessed relative to the stator 

Regarding claim 8, Downton 364 further teaches wherein the stator includes a recess formed in the exterior surface of the housing, the recess defining at least part of the payload pocket (Fig 2, recess in the housing 202 where the payload housing 218 resides).  

Regarding claim 9, Downton 364 further teaches wherein the stator includes a hatch cover hingedly or removably coupled to the housing, the hatch cover closing the recess when in a closed position (Fig 2, Para 0068 access panel 224 is attached in a removable way such as by bolt, screw to access to transducer, which resides in the recess).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20050109542 A1), in view of Roberson (US 20170328144 A1).

a stator (Fig 1, section at stator 18), the stator including a stator housing (Fig 1, housing portion 18 around rotor 16), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 1, housing portion 18 is exposed to the wellbore and has a cylindrical outer surface); 
a payload housing (Fig 1, stabilizer 31), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 1, stabilizer 31 is on the exterior of stator housing 18), the payload housing extending radially outward beyond the greatest radius of the stator housing, whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 1, stabilizer 31 extends radially beyond the stator housing 18), wherein the payload housing is at a same longitudinal position on a tool string as the stator (Fig 1, stabilizer 31 is positioned at the same longitudinal position as the stator 18); 
a rotor (Fig 1, rotor 16). 
In the embodiment relied upon, Fig 1 of Downton is not explicit on the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator. 
In an alternate embodiment of Fig 3 Downton teaches the stator including a stator insert (Fig 3, stator insert 114), the stator insert positioned within the housing (Fig 3, stator insert 114 is within the housing 110), and 
(Fig 3, rotor 118 is within the stator 114; Para 0040, rotor 118 rotates and has an “eccentric motion of the rotor 118”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Downton by having the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator as disclosed by the embodiment of Fig 3 of Downton because the embodiment of Fig 1 is highly schematic and one seeking to implement the particulars of that first embodiment would look to the details to try to implement that invention. The embodiment of Fig 3 provides particular stator arrangements and describes the actuating motion of the rotor.  
Downton as modified is silent on a sensor package, the sensor package integrated into the power section, the sensor package positioned at least partially within the payload housing. 
Roberson teaches a sensor package, the sensor package integrated into the power section, the sensor package positioned at least partially within the payload housing (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; Fig 7, chamber 10 is positioned within a centralizer/stabilizer 14 which is the payload housing).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton by having sensors in the payload housing/centralizers as disclosed by Roberson 

Regarding claim 2, Downton further teaches wherein the sensor package includes at least part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package (Para 0005 of Roberson, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; in including downhole sensors, the sensor package constitutes a “downhole sensor package”).  

Regarding claim 4, Downton teaches a power section for a bottom hole assembly for use in a wellbore, the power section comprising: 
a stator (Fig 1, section at stator 18), the stator including a stator housing (Fig 1, housing portion 18 around rotor 16), the stator housing including an exterior surface, the exterior surface exposed to the wellbore (Fig 1, housing portion 18 is exposed to the wellbore and has a cylindrical outer surface)
a payload housing (Fig 1, stabilizer 31), the payload housing positioned on the exterior surface of the housing and mechanically coupled to the stator (Fig 1, stabilizer 31 is on the exterior of stator housing 18), the payload housing extending radially (Fig 1, stabilizer 31 extends radially beyond the stator housing 18), wherein the payload housing is at a same longitudinal position on a tool string as the stator (Fig 1, stabilizer 31 is positioned at the same longitudinal position as the stator 18)
a rotor (Fig 1, rotor 16). 
In the embodiment relied upon, Fig 1 of Downton is not explicit on the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator. 
In an alternate embodiment of Fig 3 Downton teaches the stator including a stator insert (Fig 3, stator insert 114), the stator insert positioned within the housing (Fig 3, stator insert 114 is within the housing 110), and 
the rotor rotatable eccentrically within the stator (Fig 3, rotor 118 is within the stator 114; Para 0040, rotor 118 rotates and has an “eccentric motion of the rotor 118”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Downton by having the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator as disclosed by the embodiment of Fig 3 of Downton because the embodiment of Fig 1 is highly schematic and one seeking to implement the particulars of that first embodiment would look to the details to try to implement that invention. The embodiment of Fig 3 provides particular stator arrangements and describes the actuating motion of the rotor.  

Roberson teaches payload pocket positioned at least partially within the payload housing (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; Fig 7, chamber 10 is positioned within a centralizer/stabilizer 14 which is the payload housing). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton by having a pocket with sensors in the payload housing/centralizers as disclosed by Roberson because it can be used in “a number of different steps such as, for example, drilling a wellbore at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation” and it saves space within the tool housing itself (Paras 0001, 0004 of Roberson). 

Regarding claim 6, Downton further teaches wherein the payload housing further comprises a wear pad, the wear pad positioned on an exterior surface of the payload housing (Para 0021 of Roberson, the centralizer blades 14 may include features such as buttons and “wear pads/bands”).  


	Roberson teaches wherein the housing further comprises one or more wireways formed therein, the wireways including wires positioned therein (Para 0025, “copper wires on the next” tubular is a known means of data transmission. Accordingly for the wires to be placed, the tubular must have at least one wire way).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton by having the wires and wireways as disclosed by Roberson because it would allow for the transmission of data and information received by the system including the sensors as previously incorporated into the system (Para 0025 of Roberson).  

Regarding claim 11, Downton further teaches at least one sensor positioned within the payload pocket (Para 0019 of Roberson, “an inner cavity 16 which is configured to store articles for downhole delivery”; Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”).  

Regarding claim 12, Downton further teaches wherein the at least one sensor is part of one or more of a MWD package, LWD package, downhole sensor package, downhole measurement package, or downhole telemetry package positioned within the payload pocket (Para 0005 of Roberson, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; in including downhole sensors, the sensor package constitutes a “downhole sensor package”).  

Regarding claim 14, Downton further teaches a power source positioned within the payload pocket (Para 0019, Fig 1 of Roberson, cavity 16 may house a battery).  

Regarding claim 15, Downton further teaches wherein the power source is a battery or a generator (Para 0019, Fig 1 of Roberson, cavity 16 may house a battery).  .  

Regarding claim 18, Downton teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a bent sub having a bend direction (Fig 1, bent sub 29 bent to the right); 
a power section coupled to the bent sub, the power section comprising: 
a stator (Fig 1, section at stator 18), the stator including a stator housing (Fig 1, housing portion 18 around rotor 16), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 1, housing portion 18 is exposed to the wellbore and has a cylindrical outer surface); 
a payload housing (Fig 1, stabilizer 31), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 1, stabilizer 31 is on the exterior of stator housing 18), the payload housing extending radially outward beyond the greatest radius of the stator  (Fig 1, stabilizer 31 extends radially beyond the stator housing 18), wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 1, stabilizer 31 is positioned at the same longitudinal position as the stator 18); 
a rotor (Fig 1, rotor 16); 
wherein the payload housing is positioned on the stator housing so as to be aligned with the bend direction (Fig 1, centralizer 31 on the right is aligned with the right bend).  
In the embodiment relied upon, Fig 1 of Downton is not explicit on the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator. 
In an alternate embodiment of Fig 3 Downton teaches the stator including a stator insert (Fig 3, stator insert 114), the stator insert positioned within the housing (Fig 3, stator insert 114 is within the housing 110), and 
the rotor rotatable eccentrically within the stator (Fig 3, rotor 118 is within the stator 114; Para 0040, rotor 118 rotates and has an “eccentric motion of the rotor 118”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Downton by having the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator as disclosed by the embodiment of Fig 3 of Downton because the embodiment of Fig 1 is 
Downton as modified is silent on a payload pocket positioned at least partially within the payload housing. 
Roberson teaches payload pocket positioned at least partially within the payload housing (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; Fig 7, chamber 10 is positioned within a centralizer/stabilizer 14 which is the payload housing). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton by having a pocket with sensors in the payload housing/centralizers as disclosed by Roberson because it can be used in “a number of different steps such as, for example, drilling a wellbore at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation” and it saves space within the tool housing itself (Paras 0001, 0004 of Roberson). 

Regarding claim 19, Downton teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a bent sub having a bend direction (Fig 1, bent sub 29 bent to the right); 
a power section coupled to the bent sub, the power section comprising: 
(Fig 1, section at stator 18), the stator including a stator housing (Fig 1, housing portion 18 around rotor 16), the stator housing including an exterior surface, the exterior surface exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 1, housing portion 18 is exposed to the wellbore and has a cylindrical outer surface); 
a payload housing (Fig 1, stabilizer 31), the payload housing positioned on the exterior surface of the stator housing and mechanically coupled to the stator (Fig 1, stabilizer 31 is on the exterior of stator housing 18), the payload housing extending radially outward beyond the greatest radius of the stator housing, whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 1, stabilizer 31 extends radially beyond the stator housing 18), wherein the payload housing is at a same longitudinal position on a tool string as the stator insert (Fig 1, stabilizer 31 is positioned at the same longitudinal position as the stator 18); 
a rotor (Fig 1, rotor 16); 
wherein the payload housing is positioned on the stator housing so as to be aligned opposite to the bend direction (Fig 1, centralizer 31 on the left is aligned opposite with the right bend).  
In the embodiment relied upon, Fig 1 of Downton is not explicit on the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator. 
(Fig 3, stator insert 114), the stator insert positioned within the housing (Fig 3, stator insert 114 is within the housing 110), and 
the rotor rotatable eccentrically within the stator (Fig 3, rotor 118 is within the stator 114; Para 0040, rotor 118 rotates and has an “eccentric motion of the rotor 118”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Downton by having the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator as disclosed by the embodiment of Fig 3 of Downton because the embodiment of Fig 1 is highly schematic and one seeking to implement the particulars of that first embodiment would look to the details to try to implement that invention. The embodiment of Fig 3 provides particular stator arrangements and describes the actuating motion of the rotor.  
Downton as modified is silent on a payload pocket positioned at least partially within the payload housing. 
Roberson teaches payload pocket positioned at least partially within the payload housing (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; Fig 7, chamber 10 is positioned within a centralizer/stabilizer 14 which is the payload housing). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton 

Regarding claim 20, Downton further teaches one or more wear pads or knots positioned on the exterior surface of the housing of the stator (Fig 1 of Downton, the other of the centralizer 31 and/or Para 0021 of Roberson, the centralizer blades 14 may include features such as buttons and “wear pads/bands”).  

Claims 3, 13, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downton (US 20050109542 A1), in view of Roberson (US 20170328144 A1), further in view of Murray (US 20160290050 A1).

Regarding claim 3, Downton as modified is silent on wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector.  
	Murray teaches wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector (Para 0027, “tool may include three magnetometers […] and three accelerometers”).  


Regarding claim 13, Downton as modified is silent on wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector.  
	Murray teaches wherein the sensor package comprises at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector (Para 0027, “tool may include three magnetometers […] and three accelerometers”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton as modified by having the sensor be at least one of a magnetometer, accelerometer, gyro, temperature sensor, formation resistivity sensor or gamma radiation detector as disclosed by Murray because as modified there is only a generic sensor, Murray provides specific sensors of interest and use in mud motors.  

(Para 0027 of Murray, “the MWD processor is configured to, in response to receiving measurements obtained from the magnetometers and the accelerometers […]” i.e. at least receives measurements from the sensor(s). This would be positioned in the electronics and sensor containing capsule as a modification to Downton, in view of Roberson).    .  

Regarding claim 17, Downton as modified an antenna, acoustic transceiver, or wired connection electronically coupled to the processor (Para 0027 of Murray, “The MWD tool 22 can include a power source, transmitter (or transceiver) for communication with the telemetry system”, Para 0026 the telemetry system includes an acoustic telemetry system and/or a wired-pipe telemetry system).  

Regarding claim 21, Downton teaches a bottom hole assembly for use in a wellbore, the bottom hole assembly comprising: 
a power section, the power section including: 
a stator, the stator having a housing (Fig 1, section at stator 18 around the rotor 16), and a payload housing (Fig 1, stabilizer 31), the payload housing positioned on an outer surface of the stator housing  (Fig 1, stabilizer 31 is on the exterior of stator housing 18), the outer surface of the stator housing exposed to the wellbore and forming a continuous cylindrical outer surface (Fig 1, housing portion 18 is exposed to the wellbore and has a cylindrical outer surface), the payload housing extending radially outward beyond the greatest radius of the stator housing, whereby the payload housing extends radially outward beyond the exterior surface of the stator housing (Fig 1, stabilizer 31 extends radially beyond the stator housing 18 and is continuously cylindrical), wherein the payload housing is at a same longitudinal position on a tool string as the stator (Fig 1, stabilizer 31 is positioned at the same longitudinal position as the stator 18); and 
a rotor (Fig 1, rotor 16). 
In the embodiment relied upon, Fig 1 of Downton is not explicit on the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator. 
In an alternate embodiment of Fig 3 Downton teaches the stator including a stator insert (Fig 3, stator insert 114), the stator insert positioned within the housing (Fig 3, stator insert 114 is within the housing 110), and 
the rotor rotatable eccentrically within the stator (Fig 3, rotor 118 is within the stator 114; Para 0040, rotor 118 rotates and has an “eccentric motion of the rotor 118”)
a bent sub, the bent sub mechanically coupled to the stator housing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Downton by having the stator including a stator insert, the stator insert positioned within the housing, and the rotor rotatable eccentrically within the stator as disclosed by the embodiment of Fig 3 of Downton because the embodiment of Fig 1 is 
Downton as modified is silent on the payload housing including a payload pocket. 
Roberson teaches the payload housing including a payload pocket (Para 0005, “The present disclosure is directed to creating a chamber or housing […] for storing downhole sensors and other downhole equipment”; Fig 7, chamber 10 is positioned within a centralizer/stabilizer 14 which is the payload housing). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Downton by having a pocket with sensors in the payload housing/centralizers as disclosed by Roberson because it can be used in “a number of different steps such as, for example, drilling a wellbore at a desired well site, treating the wellbore to optimize production of hydrocarbons, and performing the necessary steps to produce and process the hydrocarbons from the subterranean formation” and it saves space within the tool housing itself (Paras 0001, 0004 of Roberson). 
Downton, as modified is silent on a flex shaft, the flex shaft mechanically coupled to the rotor and rotatable by the rotor; an intermediate shaft, the intermediate shaft positioned within the housing and mechanically coupled to the flex shaft, and the intermediate shaft rotatable concentrically with the housing; a bit shaft, the bit shaft mechanically coupled to the intermediate shaft; and a drill bit, the drill bit mechanically coupled to the bit shaft.
(Fig 3, shaft 48), the flex shaft mechanically coupled to the rotor and rotatable by the rotor (Fig 2, Para 0032, shaft 48 “transmits the eccentric rotation of the rotor 44”); 
an intermediate shaft (Fig 2, shaft 49), the intermediate shaft positioned within the housing and mechanically coupled to the flex shaft, and the intermediate shaft rotatable concentrically with the housing (Fig 2, Para 0032, shaft 48 “transmits the eccentric rotation of the rotor 44 to the shaft assembly 49”); 
a bit shaft, the bit shaft mechanically coupled to the intermediate shaft (Fig 2, intermediate shaft 49 is coupled to a bit shaft around 43d); and 
a drill bit (Fig 2, bit 14), the drill bit mechanically coupled to the bit shaft (Fig 2, bit 14 is connected to the bit shaft as defined).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to Downton as modified by having the shaft transmission system of Murray because Downton is highly schematic and one seeking to implement the particulars of Downton, one would look to the specific mechanical details provided by Murray required to implement the mud motor drilling system of Downton.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676